DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant's election with traverse of Species 2 in the reply filed on 7/20/22 is acknowledged.  The traversal is on the ground(s) that that is no undue burden.  
	With regards to restriction between  Species 1 and Species 2 and Species 1 and Species 3, this is not found persuasive because the art and rejections applicable to one species are not necessarily applicable to the other species accordingly:  (1) the search and consideration required for the elected species would not necessarily include a search and consideration for the unelected species since the structural difference between the species would necessitate additional search and consideration of the art, and (2) examination is not limited simply to search.  In addition to the search, much of the examination is devoted to determining patentability of claims.  Said determination requires consideration of the art and the formulation of rejections and responding to applicant’s arguments with regard to same.  The additional search and consideration and the determination of patentability for multiple, patentability distinct species would place serious burden on the examiner.
The requirement for restriction between Species 1 and Species 2 is still deemed proper and is therefore made FINAL.
	However, upon further consideration of Applicants arguments it is determined that the claims of Species 3 do not distinguish over the Species 2 and therefore the restriction requirement of Species 3 is withdrawn and claims 19-20 are included in Species 2.
Claims 2-4,22-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/20/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17,5,7,18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfau et al (20120159855) in view of Autovino (6745526).
Claims 17,5.  Pfau discloses a door, comprising:
a rectangular frame (16,18) having opposed first and second surfaces, the frame defining an inner space;
a door core body (20) disposed within the inner space and having a first major surface and a second major surface opposite to the first major surface, the first major surface comprising at least one first inner panel (as noted in the figures and the annotated figure below), at least one first recess (as noted in the figures and the annotated figure below) contiguous with and surrounding an entirety of the at least one first inner panel, and a first main body (as noted in the figures and the annotated figure below) contiguous with and surrounding an entirety of the at least one first recess, 
wherein the at least one first recess is recessed from the at least one first inner panel and the first main body, and wherein the at least one first recess continuously and integrally connects the at least one first inner panel to the first main body so that the at least one first inner panel, the at least one first recess, and the first main body collectively constitute a unitary piece (as noted in the figures and the annotated figure below): and
first and second door facings 12,14), each of said door facings secured to one of the frame surfaces and disposed adjacent the first and second major surfaces.
Pfau does not expressly disclose fire retardant material applied to the at least one first recess and none of a remainder of the first major surface excluding the at least one first recess. However it is common and well known in the art to apply fire retardant material at the recess of a door core.  For example, Autovino discloses a door having a body with a first and second inner panel a first recess and a first and second main body, and also having a fire retardant material (46) applied to the at least first recess and none of a remainder of the first major surface excluding the at least one first recess (as seen in figures 3b,3d, where the core could be considered to be element 50).
Accordingly at the time of the effective filing of the invention it would have been obvious to one of ordinary skill in the art to pursue known design options and modify the door of Pfau to have a fire retardant material applied to the at least first recess and none of a remainder of the first major surface excluding the at least one first recess to improve fire resistance at the thinnest portion of the door core.
Claim 18. The door of claim 17, wherein the fire retardant material comprises an intumescent material (as noted throughout Autovino).
Claim 19.  Pfau discloses a door, comprising:
a rectangular frame (16,18) having first and second surfaces, the frame defining an inner space;
a door core (20) body disposed within the inner space and having a first major surface and a second major surface opposite to the first major surface, the first major surface comprising one or more first inner panels (as noted in the figures and the annotated figure below), one or more first recesses (as noted in the figures and the annotated figure below) contiguous with and surrounding entireties of one or more first perimeters of the one or more first inner panels, and a first main body (as noted in the figures and the annotated figure below) contiguous with and surrounding entireties of one or more first perimeters of the one or more first-recesses, wherein the one or more first recesses are recessed from the one or more first inner panels and the first main body, and wherein the one or more first recesses continuously and integrally connect the one or more first inner panels to the first main body so that the one or more first inner panels, the one or more first recesses, and the first main body collectively constitute a unitary piece (as seen in the figures);
the second major surface comprising one or more second inner panels (as noted in the figures and the annotated figure below), one or more second recesses (as noted in the figures and the annotated figure below) contiguous with and surrounding entireties of one or more second perimeters of the one or more second inner panels, and a second main body (as noted in the figures and the annotated figure below) contiguous with and surrounding entireties of one or more second perimeters of the one or more second recesses, wherein the one or more second recesses are recessed from the one or more second inner panels and the second main body, and wherein the one or more second recesses continuously and integrally connect the one or more second inner panels to the second main body (as seen in the figures); and
first and second door facings (12,14), each of the door facings secured to one of the frame surfaces and disposed opposite to one of the first and second major surfaces.
Pfau does not expressly disclose fire retardant material applied to the one or more first recesses and the one or more second recesses and to neither of a remainder of the first major surface excluding the one or more first recesses nor a remainder of the second major surface excluding the one or more second recesses. 
However it is common and well known in the art to apply fire retardant material at the recesss of a door core.  For example, Autovino discloses a door having a body with a first and second inner panel a first recess and a first and second main body, and also having a fire retardant material (46) applied recesses and neither of a remainder of the major surfaces excluding the recesses (as seen in figures 3b,3d, where the core could be considered to be element 50).
Accordingly at the time of the effective filing of the invention it would have been obvious to one of ordinary skill in the art to pursue known design options and modify the door of Pfau to have a fire retardant material applied to the first and second recesses and neither of a remainder of the first or second major surfaces excluding the first and second recesses to improve fire resistance at the thinnest portion of the door core.
Claim 20. The door of claim 19, wherein the fire retardant material is one of a an intumescent material and a non-intumescent material (as noted in Autovino).
Claim 21.  The door of claim 17, wherein the second major surface comprises an
inner panel, a second recess contiguous with and surrounding an entirety of the second inner panel, and a second main body contiguous with and surrounding an entirety of the second recess, wherein the second recess is recessed from the second inner panel and the second main body, and wherein the second recess continuously and integrally connects the second inner panel to the second main body so that the second inner panel, the second recess, and the second main body collectively constitute a unitary piece (as noted in the figures and the annotated figure below).
Claim 7.  Pfau in view of Autovino disclose the door of claim 17, but do not expressly disclose wherein the fire retardant material applied to he first recessed portions comprises a non-intumescent material.  Rather Autovino discloses that the fire retardant material is an intumescent material.  At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the fire retardant material be a non-intumescent material because applicant has not disclosed that the specific fire retardant material provides an advantage, is used for a particular purpose, or solves a stated problem.  Rather applicant discloses that an intumescent material or a non-intumescent material are equally suitable options. One of ordinary skill in the art, furthermore, would have expected the door of Pfau in view of Autovino, and applicant' s invention to perform equally well with either an intumescent material as taught by Autovino or the claimed non-intumescent material because both materials would perform the same function of acting as a fire retardant equally well considering applicant’s own disclosure and the material properties of the materials.
	Therefore, it would have been prima facie obvious to modify Pfau in view of Autovino to obtain the invention as specified in claim 7 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Pfau in view of Autovino.  

    PNG
    media_image1.png
    499
    1043
    media_image1.png
    Greyscale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635